  Case 19-12537-KG      Doc 7   Filed 12/09/19   Page 1 of 14




19-12537-KG                                                     x




              Fairfax
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 2 of 14

                                                   19-12537-KG
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 3 of 14

                                                   19-12537-KG
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 4 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 5 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 6 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 7 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 8 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 9 of 14




                                                   12537   KG
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 10 of 14




                                                    12537   KG
  Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 11 of 14




19-12537-KG
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 12 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 13 of 14
Case 19-12537-KG   Doc 7   Filed 12/09/19   Page 14 of 14
